DETAILED ACTION
1. Applicant's response, filed 16 February 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021 has been entered.
 
Claim Status
4. Claims 1-24 are cancelled.
Claims 47-48 are newly added.
Claims 25-48 are currently pending and under examination herein.
Claims 25-48 are rejected.

Priority
5. The instant application claims the benefit of priority as a continuation of U.S. Application No. 13/710,134 filed 10 December 2012, which claims the benefit of priority to U.S. Provisional Application No. 61/630,373 filed 10 December 2011. The claim to the benefit of priority to U.S. Application No. 13/710,134 filed 10 December 2012 is acknowledged.

As such, the effective filing date of claim 47 is 11 December 2011 and the effective filing date of claims 25-46 and 48 is 10 December 2012.

Information Disclosure Statement
6. The Information Disclosure Statement filed on 17 February 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered in full. A signed copy of the list of references cited from the IDS is included with this Office Action.

Specification
7. The objection to the disclosure is withdrawn in view of the amendments filed 16 February 2021. 

Claim Interpretation
8. Claim 47 recites “obtaining or having obtained said biological sample from a subject”. This limitation presents as an alternative that obtaining the biological sample is in the past tense, which implies that this embodiment does not require performing obtaining the biological sample within the metes and bounds of the claims. Therefore, this limitation is equivalent to an optional limitation that is not required to be performed within the metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9. Claims 25-46 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claim 25, and those claims dependent therefrom, recite “said plurality of transcripts that exhibit a multimodal distribution of expression in at least one exon” in lines 3-6. There is a lack of antecedent basis for this limitation as the previous limitation in the claim only recites a plurality of transcripts and not for a different group of a plurality of transcripts that exhibit a multimodal distribution of expression in at least one exon.
Claim 25, and those claims dependent therefrom, recite “using said expression profile generated in (c) to identify said biological sample as belonging to or not belonging to a given subject or a group of samples, thereby identifying a sample mix-up”. This limitation is unclear because it recites two different scopes for this claim limitation. Specifically, the last limitation “thereby identifying a sample mix-up” implies that the claim ends with identifying that the biological sample does not belong to the given subject or a group of samples. However, the 
Claim 36 recites “wherein an individual transcript said plurality of transcripts comprises at least 6 exons” in lines 1-2. It is unclear if this limitation is intended to require that an individual transcript of the plurality of transcripts comprises at least 6 exons or if this limitation is intended to require that the plurality of transcripts comprise at least 6 exons. For examination purposes, it is interpreted that the claim is intended to require that n individual transcript of the plurality of transcripts comprises at least 6 exons.
Claim 45 recites “said group of samples suspected as being from said subject”. There is a lack of antecedent basis for this limitation as the previous limitation in claim 25, from which claim 45 depends, only recites a group of sample and not that the group of samples is suspected as being from the subject. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10. Claims 25-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and law of nature without significantly more. Any newly recited portions herein are necessitated by claim amendment. 
Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to one or more categories of judicial exceptions: 
Claim 25 recites using the expression profile generated in (c) to identify said biological sample as belonging or not belonging to a given subject or a group of samples, thereby identifying a sample mix-up. 
Claim 38 further limits the claims to performing both the identification of the biological sample as belonging to the subject and classifying the biological sample as malignant or benign. 
Claim 39 recites repeating the steps of claim 35 with another biological sample that is suspected of being from the subject when the first biological sample is identified as belonging to the subject. 
Claim 40 recites classifying the biological sample as malignant or benign based on the at least one AS transcript. 
Claims 41-42 recite that when the biological sample is classified as malignant, then the method further comprises using the expression profile to classify the biological sample as having a cancer subtype. 
These limitations of identifying a sample or classifying a sample are so generically recited that they equate to data evaluation or comparison steps that can be practically performed in the human mind as claimed, which falls under the “Mental processes” grouping of abstract ideas. In addition, the claims recite a correlation between the expression level of transcripts, which is a level of a natural product, and the presence of malignancy or cancer or the identification of the sample. A correlation between a level of a natural product and a disease Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017) and Genetic Techs. Ltd. v. Merial LLC, 818 F.3d 1369, 1375, 118 USPQ2d 1541, 1545 (Fed. Cir. 2016). Therefore, the claims recite an abstract idea and a law of nature (Step 2A, Prong 1: YES).
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). These judicial exceptions are not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to effect a particular treatment for a condition. Rather, the instant claims recite additional elements that amount to mere instructions mere data gathering activity. Specifically, the claims recite the following additional elements:
Claim 25 recites (a) providing a probe set comprising a plurality of probes that specifically bind to said plurality of transcripts that exhibit a multimodal distribution of expression in at least one exon; (b) subjecting nucleic acid molecules derived from said biological sample to nucleic acid amplification under conditions that are sufficient to amplify said nucleic acid molecules; (c) subsequent to said nucleic acid amplification in (b), using said probe set to generate an expression profile indicative of a presence or absence of said plurality of transcripts in said biological sample.
Claim 26 recites obtaining said biological sample from said subject.
Claim 27 further limits the biological sample to a fine needle aspiration or a buccal tissue.
Claim 28 recites wherein said biological sample comprises an epithelial tissue, a thyroid tissue, a lung tissue or any combination thereof.
Claim 29 recites wherein said nucleic acid amplification comprises reverse transcription PCR (RT-PCR), or quantitative PCR.
Claim 30 recites wherein said plurality of probes comprises ribonucleic acid, synthetic nucleotides, or a combination thereof.
Claim 31 recites extracting said nucleic acid molecules from said biological sample.
Claim 32 recites purifying messenger ribonucleic acid molecules (mRNA) from said biological sample.
Claim 33 recites wherein said plurality of transcripts comprises said purified mRNA.
Claim 34 recites wherein a given probe of said plurality of probes comprises a contiguous stretch of nucleotide residues matching or complementary to a sequence corresponding to a ribonucleic acid transcript.
Claim 35 reciters wherein said contiguous stretch comprises at least fifteen nucleotides.
Claim 36 recites wherein an individual transcript of said plurality of transcripts comprises at least 6 exons.
Claim 37 recites wherein said probe set comprises a sequence complementary to at least a portion of a sequence of CYP4F11.
Claim 43 recites prior to (a), subjecting a first portion of said biological sample to cytology to identify said biological sample as ambiguous or suspicious, wherein said plurality of transcripts in (a) is from a second portion of said biological sample.
Claim 44 recites wherein said first portion is different than said second portion. 
Claim 45 recites wherein said biological sample is selected from said group of samples suspected as being from said subject.
These limitations provide data that is utilized by the recited judicial exceptions. The courts have found that limitations such as performing clinical tests to obtain input for an equation in In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989) or determining the level of a biomarker in blood to be used in a diagnosis in Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) to be mere data gathering activity/insignificant extrasolution activity. The additional elements of the instant claims are clinical/laboratory tests that are utilized to determine the levels of biomarkers that are then utilized for classification/diagnosis, and thus these limitations equate to mere data gathering activity, instead of integrating the recited judicial exceptions into these elements.  As such, claims 25-46 are directed to an abstract idea and a law of nature (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to well-understood, routine and conventional activities. The instant claims recite the following additional elements:
Claim 25 recites (a) providing a probe set comprising a plurality of probes that specifically bind to said plurality of transcripts that exhibit a multimodal distribution of expression in at least one exon; (b) subjecting nucleic acid molecules derived from said biological sample to nucleic acid amplification under conditions that are sufficient to amplify said nucleic acid molecules; (c) subsequent to said nucleic acid amplification in (b), using said probe set to 
Claim 26 recites obtaining said biological sample from said subject.
Claim 27 further limits the biological sample to a fine needle aspiration or a buccal tissue.
Claim 28 recites wherein said biological sample comprises an epithelial tissue, a thyroid tissue, a lung tissue or any combination thereof.
Claim 29 recites wherein said nucleic acid amplification comprises reverse transcription PCR (RT-PCR), or quantitative PCR.
Claim 30 recites wherein said plurality of probes comprises ribonucleic acid, synthetic nucleotides, or a combination thereof.
Claim 31 recites extracting said nucleic acid molecules from said biological sample.
Claim 32 recites purifying messenger ribonucleic acid molecules (mRNA) from said biological sample.
Claim 33 recites wherein said plurality of transcripts comprises said purified mRNA.
Claim 34 recites wherein a given probe of said plurality of probes comprises a contiguous stretch of nucleotide residues matching or complementary to a sequence corresponding to a ribonucleic acid transcript.
Claim 35 reciters wherein said contiguous stretch comprises at least fifteen nucleotides.
Claim 36 recites wherein an individual transcript of said plurality of transcripts comprises at least 6 exons.
Claim 37 recites wherein said probe set comprises a sequence complementary to at least a portion of a sequence of CYP4F11.
Claim 43 recites prior to (a), subjecting a first portion of said biological sample to cytology to identify said biological sample as ambiguous or suspicious, wherein said plurality of transcripts in (a) is from a second portion of said biological sample.
Claim 44 recites wherein said first portion is different than said second portion. 
Claim 45 recites wherein said biological sample is selected from said group of samples suspected as being from said subject.
These limitations equate to well-understood, routine and conventional activities known in the art as evidenced by the instant specification and Kim et al. (Endocrine Practice Sept/Oct 2012, Vol. 18, No. 5, pgs. 796-802). Paragraphs [0039] and [0042]-[0043] of the instant specification discloses that the biological sample, including the claimed types, can be obtained using methods known in the art including biopsy methods and swabbing. Paragraphs [0082] and [0085]-[0089] disclose that the extraction, purification, amplification, probe generation and gene expression measurements are all performed by methods known in the art and include the use of commercially available products and kits. In addition, paragraphs [0039] and [0051] of the instant specification indicates that cytological screening is routine in the art. Furthermore, Kim et al. discloses molecular diagnostic testing is increasingly common for the analysis of cytologically indeterminate thyroid nodules (pg. 797, col. 1, para. 3; Box 1). The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 25-46 are not patent eligible.

Response to Arguments
Applicant's arguments filed 16 February 2021 have been fully considered but they are not persuasive. 
11. Applicant asserts that the claims recite tangible steps (a) and (b) and thus the claims as a whole are not directed to a generating an expression profile and using the expression profile to identify the biological sample as belonging to a subject or classifying the sample as malignant or benign (pg. 9, paras. 1-3 of Applicant’s Remarks). This argument is not persuasive.
MPEP 2106.04(d).I sets forth:
It is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) ("The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point"). See also Genetic Technologies Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1547 (Fed. Cir. 2016) (steps of DNA amplification and analysis are not "sufficient" to render claim 1 patent eligible merely because they are physical steps). Conversely, the presence of a non-physical or intangible additional element does not doom the claims, because tangibility is not necessary for eligibility under the Alice/Mayo test. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 118 USPQ2d 1684 (Fed. Cir. 2016) ("that the improvement is not defined by reference to ‘physical’ components does not doom the claims"). See also McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102 (Fed. Cir. 2016), (holding that a process producing an intangible result (a sequence of synchronized, animated characters) was eligible because it improved an existing technological process).
As such, merely reciting tangible additional elements is not sufficient to determine whether or not a claim is directed to judicial exception. Rather, the test for determining whether the claims are directed to a judicial exception is first determining if the claims recite a judicial exception and second determining if the claims integrate the recited judicial exception into a practical application. If the claims recite a judicial exception but do not integrate the recited judicial exception into a practical application, then the claims are directed to a judicial exception. 
 
12. Applicant asserts detecting transcripts that exhibit a multimodal distribution of expression excludes non-informative exons and enriches informative exons, which addresses limitations associated with DNA STR analysis discussed in paras. [0023]-[0024] of the instant application that is an improvement to technology when considering the claim as a whole in light of the specification (pg. 9, para. 4 to pg. 11, para. 2 of Applicant’s Remarks). This argument is not persuasive.
Applicant’s arguments rely on paras. [0023]-[0024] of the instant specification which discuss the improvements realized via looking at alternative splicing events per exon. However, this information is not commensurate in scope with the independent claim because claim 25 is not limited to either alternative splicing events or information from only exons. Furthermore, paras. [0023]-[0024] appear to merely assert that there is an improvement by using alternative splicing events per exon but there is not sufficient detail to indicate what the technical improvement to the technical problem over the art is for the invention. Rather, Applicant’s arguments appear to merely assert that the claimed invention is an improvement over conventional methods without providing any factual or scientific explanation of the improvement. Additionally, the courts have indicated that using well-known standard laboratory techniques to detect levels in a bodily sample or gathering and analyzing information using conventional techniques are not sufficient to show an improvement to technology in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1355, 1362, 123 USPQ2d 1081, 1082-83, 1088 (Fed. Cir. 2017) and TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48. This is similar to the instant claims because the claims requires using well-known laboratory techniques to gather data utilized in the recited judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


13. The rejection of claims 25-37 and 40-46 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kennedy et al. (US 2010/0131432 A1; 1 September 2017 IDS Document; previously cited) as evidenced by GeneLoc CYP4F11 (GeneLoc Integrated Map for Chromosome 19: Exon structure for CYP4F11, https://genecards.weizmann.ac.il/geneloc-bin/exon_struct.pl?disp_name=CYP4F11&chr_nr=19, accessed 13 December 2019, pgs. 1-2; previously cited) is withdrawn in view of the claim amendments filed 16 February 2021.

14. Claims 47-48 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kennedy et al. (US 2010/0131432 A1; 1 September 2017 IDS Document; previously cited). The italicized text corresponds to the instant claim limitations. This rejection is newly recited and necessitated by claim amendment.
With respect to claim 47, Kennedy et al. discloses at para. [0045] a method comprising steps of obtaining a biological sample comprising alternatively spliced gene expression products as disclosed in Fig. 6 and determining the expression level for one or more gene expression products of the biological sample. Kennedy et al. discloses at para. [0338] obtaining the obtaining or having obtained said biological sample from a subject). Kennedy et al. discloses at paras. [0045], [0077]-[0078], [0134]-[0140], [0165]-[0176] that the method includes providing a plurality of probes for determining an expression profile of differential expressed genes between malignant and benign tissues, including alternatively spliced expression products. Kennedy et al. further discloses at paras. [0313]-[0319] that the alternatively spliced exons that are measured in the invention show significantly different levels of gene expression or alternative splicing between malignant, benign and normal samples, where paras. [0315]-[0316] discloses that Fig. 2 shows the fold change values for the top 100 differentially expressed genes between the 3 groups and Fig. 3 shows the top 100 alternative spliced genes. Looking specifically at Figs. 2 and 3, these figures disclose that the genes LRP1B, KIT, TPO, CPP6 and CD36 are all on both the top 100 alternatively spliced genes and have different modes of expression between malignant, benign and normal subjects in a population of subjects (said biological sample comprising a plurality of transcripts including at least one alternative spliced (AS) transcript, which at least one AS transcript is differentially expressed within a population of subjects at a multimodal distribution of expression). Kennedy et al. then discloses at paras. [0045], [0077]-[0078], [0134]-[0141], [0165]-[0176], and [0343]-[0344] and Fig. 6 generating an expression profile using the alternatively spliced gene expression products in probe based assays that include the at least one AS transcript to detect the presence of the transcripts ((b) assaying said biological sample for an expression profile using a probe set comprising a plurality of probes that specifically bind to said plurality of transcripts).
Regarding claim 48, Kennedy et al. discloses at paras. [0079] and [0338]-[0344] that the cDNA produced from the transcription of RNA in the biological sample can be amplified prior to determining the level of gene expression (subjecting said plurality of transcripts to nucleic acid amplification under conditions that are sufficient to amplify said plurality of transcripts prior to (b)).

Response to Arguments
15. Applicant's arguments filed 16 February 2021 have been fully considered but they are not persuasive because they do not pertain to the new grounds of rejection set forth above. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
16. The rejection of claims 38-39 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kennedy et al. (US 2010/0131432 A1; 1 September 2017 IDS Document; previously cited) in view of Hunt et al. (Arch Pathol Lab Med 2003, 127(2), pgs. 231-217; 1 September 2017 IDS Document; previously cited) are withdrawn in view of the claim amendments filed 16 February 2021.

17. Claims 25-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kennedy et al. (US 2010/0131432 A1; 1 September 2017 IDS Document; previously cited) as evidenced by GeneLoc CYP4F11 (GeneLoc Integrated Map for Chromosome 19: Exon structure for CYP4F11, https://genecards.weizmann.ac.il/geneloc-bin/exon_struct.pl?disp_name=CYP4F11&chr_nr=19, accessed 13 December 2019, pgs. 1-2; previously cited) and in view of Westra et al. (Bioinformatics 2011, 27(15), pgs. 2104-2111; newly cited). This rejection is newly recited and necessitated by claim amendment.
Concerning claim 25, Kennedy et al. discloses a method of diagnosing cancer comprising steps of obtaining a biological sample comprising alternatively spliced gene expression products as disclosed in Fig. 6, determining the expression level for one or more gene expression products of the biological sample and identifying the biological sample as cancerous (para. [0045]). Kennedy et al. discloses that the method includes providing a plurality of probes for determining an expression profile of differential expressed genes between malignant and benign tissues, including alternatively spliced expression products (paras. [0045], [0077]-[0078], [0134]-[0140], [0165]-[0176]). Kennedy et al. further discloses that the alternatively spliced exons that are measured in the invention show significantly different levels of gene expression or alternative splicing between malignant, benign and normal samples (paras. [0313]-[0319]), where paras. [0315]-[0316] discloses that Fig. 2 shows the fold change values for the top 100 differentially expressed genes between the 3 groups and Fig. 3 shows the top 100 alternative spliced genes. Looking specifically at Figs. 2 and 3, these figures disclose that the genes LRP1B, KIT, TPO, CPP6 and CD36 are all on both the top 100 alternatively spliced genes and have different modes of expression between malignant, benign and normal subjects in a population of subjects, which equates to a multimodal distribution of expression within a population of subjects. Kennedy et al. discloses that the cDNA produced from the transcription of RNA in the biological sample can be amplified prior to determining the level of gene expression (paras. [0079] and [0338]-[0344]). Kennedy et al. then discloses generating an 
Pertaining to claim 26, Kennedy et al. discloses obtaining the biological sample from the subject for analysis and classification (para. [0338]).
As to claim 27, Kennedy et al. discloses that the biological sample is a fine needle aspirate or buccal tissue (para. [0084]).
With respect to claim 28, Kennedy et al. discloses that the biological sample is skin tissue, thyroid tissue or lung tissue (para. [0084]).
Regarding claim 29, Kennedy et al. discloses that the RNA expression is measured by RT-PCR or quantitative PCR (para. [0055]).
Concerning claim 30, Kennedy et al. discloses that the probes may be composed of RNA, synthetic nucleotides or a combination thereof (at para. [0078]).
Pertaining to claim 31, Kennedy et al. discloses that the nucleic acid, including RNA, is extracted from the biological samples (paras. [0073], [0127] and [0167]).
As to claim 32, Kennedy et al. discloses that mRNA is extracted and purified from the biological sample (para. [0167]).
With respect to claim 33, Kennedy et al. discloses that the method utilizes purified mRNA (paras. [0167]-[0172]).
Regarding claim 34, Kennedy et al. discloses that the probe set for detecting differential gene expression includes with a contiguous stretch of nucleotide residues matching or complementary to a sequence as identified in Fig. 6 (para. [0078]). 

Pertaining to claim 36, Kennedy et al. discloses that the probes include the CYP4F11 gene (Fig. 6 and paras. [0045] and [0078]-[0078]). The GeneLoc CYP4F11 sheet discloses that the CYP4F11 gene inherently includes 17 exons (pg. 1).
As to claim 37, Kennedy et al. discloses that the alternatively spliced gene expression products that are measured include CYP4F11 (para. [0045] and Fig. 6).
With respect to claim 38, Kennedy et al. discloses generating an expression profile to detect the presence of the transcripts and using the expression profile to classify the biological sample as malignant or benign (paras. [0045], [0134]-[0141], and [0343]-[0344].
Regarding claim 39, Kennedy et al. discloses that multiple samples may be obtained for diagnosis by the claimed invention (para. [0084]).
Concerning claim 40, Kennedy et al. discloses identifying the biological sample as cancerous based on the expression level of an alternatively spliced gene expression product (para. [0045]).
Pertaining to claim 41, Kennedy et al. discloses that the method includes further classifying the samples with a cancer subtype after classifying the sample as malignant (paras. [0017]-[0018], [0065], and [0141]-[0158]).
As to claim 42, Kennedy et al. discloses that the cancer subtypes includes papillary thyroid cancer, follicular thyroid cancer, medullary thyroid cancer or anaplastic thyroid cancer (paras. [0017]-[0018] and [0141]-[0158]).
With respect to claim 43, Kennedy et al. discloses that the biological sample undergoes cytological testing that identifies the sample as ambiguous and then the remaining sample is analyzed using the disclosed molecular profiling method (at para. [0338] and [0347]-[0348]).
Regarding claim 44, Kennedy et al. discloses that the remaining sample after cytological testing undergoes molecular profiling (para. [0338] and [0347]-[0348]).

Kennedy et al. is silent to using said expression profile generated in (c) to identify said biological sample as belonging or not belonging to a given subject or a group of samples, thereby identifying a sample mix-up in claim 25; identifying the sample as belonging to the subject in claim 38; and identifying the sample as belonging to the subject and repeating the steps with another biological sample that is suspected as being from the subject in claim 39. However, these limitations were known in the art at the time of the invention, as taught by Westra et al. 
Concerning claims 25 and 38-39, Westra et al. discloses an algorithm called MixupMapper that can detect and correct sample-mix-ups in gene expression data sets (abstract; pg. 2104, col. 2, para. 3 to pg. 2105, col. 1, para. 1). Westra et al. discloses that the method uses gene expression data from microarray platforms as well as SNP information for the samples to determine differences between expected and observed gene expression levels and calculating values that indicate if a sample mix-up has occurred or not (pg. 2105, col. 1, para. 2 to pg. 2108, co. 2, para. 2, Tables 1-2).  
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Westra et al. discloses that the presence of sample mix-ups is unavoidable and sample mix-ups can affect the power to detect genetic associations (pg. 2104, col. 1, para. 1 to col. 2, para. 2). Westra et al. also discloses that on average 3% of all samples were mixed-up in their analyzed datasets and correcting these datasets led to an improvement in identified genes whose expression is correlated with a specific phenotype (pg. 2109, col. 2, para. 4 to pg. 2110, co. 1, para. 1). Therefore, one of ordinary skill in the art would have been motivated to verify the identity of the biological sample as belonging to the subject as taught by Westra et al. in order to ensure that the classification of prima facie obvious.

Response to Arguments
18. Applicant’s arguments with respect to claims 38-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
19. The rejection of claims 25-29, 43-44 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, 10, 12 and 18 of U.S. Patent No. 10,114,924 B2 (15 November 2018 IDS Document; previously cited) in view of Kennedy et al. (US 2010/0131432 A1; 1 September 2017 IDS Document; previously cited) is withdrawn in view of the claim amendments filed 16 February 2021. 

20. The rejection of claims 25-29, 43-44 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-10, and 16 of U.S. Patent No. 10,236,078 B2 

21. The rejection of claims 25-29 and 43-44 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 8, 10, 24-27 of U.S. Patent No. 9,495,515 B2 (1 September 2017 IDS Document; previously cited) in view of Kennedy et al. (US 2010/0131432 A1; 1 September 2017 IDS Document; previously cited) is withdrawn in view of the claim amendments filed 16 February 2021.

22. The rejection of claims 25-29, 43-44 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-7, 12-13, and 24 of U.S. Patent No. 9,856,537 B2 (previously cited) in view of Kennedy et al. (US 2010/0131432 A1; 1 September 2017 IDS Document; previously cited) is withdrawn in view of the claim amendments filed 16 February 2021.

Conclusion
23. No claims are allowed. 

E-mail Communications Authorization
24. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
25. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/OLIVIA M. WISE/            Primary Examiner, Art Unit 1631